The majority opinion has made a ruling of considerable importance to the oil business with which I find it impossible to agree. It rules that if the owner of an overriding royalty acquires a top lease, that such top lease inures to the benefit of the other overriding royalty owners pro tanto, unless they have estopped themselves from claiming such benefit. The basis for this holding is the view that the reversionary interest (out of which the top lease is carved) is a hostile outstanding title, and that the owners of overriding royalties are cotenants.
An oil lease is the grant by the lessor of a determinable fee in the minerals to the lessee. Waggoner Estate v. Sigler Oil Co., 118 Tex. 509,19 S.W.2d 27. If production is not ultimately had under a lease, the determinable fee granted will lapse, and the full title to the minerals will revert to the lessor, and the lessor will then be the fee simple owner of the minerals, and when this happens he can grant the minerals as he pleases. The fact that a person may have owned an overriding royalty, along with others, under an expired lease, will not incapacitate him from acquiring a full title to a mineral interest which he may purchase from the owner to whom the full title to the minerals has reverted. Since this is undeniably true, why may not the owner of an overriding royalty acquire from the owner of the title to the reversion to the minerals full title to a top lease, which is carved out of such reversion? There is no hostility between the estate of a determinable fee in minerals, and the estate in the reversion. By definition there cannot be a determinable fee without there also being a reversionary interest. The owner of the determinable fee, or of an interest in it, is as free to buy the reversion, *Page 677 
or an interest in it, as though they were different pieces of land. There can be no possession had under the reversionary estate unless and until the determinable estate has been suffered to terminate. In legal contemplation it can make no difference whether the owner of an overriding royalty acquires a top lease, or waits until the expiration of the lease under which he owned his overriding royalty and acquires a lease. In other words, even if it be conceded that owners of overriding royalties are cotenants of interests carved out of the determinable fee, they are not cotenants as to any interest in the reversion, and there is no conflict between the title to an estate in a determinable fee and the title to an estate in the reversion.
I think the following cases sufficiently support my dissent: Montgomery v. Phillips Petroleum Co., Tex.Civ.App. 49 S.W.2d 967, error refused; Harrison v. Barngrover, Tex.Civ.App. 72 S.W.2d 971, error refused; Gordon v. Empire Gas  Fuel Co., 5 Cir., 63 F.2d 487.
I do not disagree from the view that there was a jury question presented on the issue of a joint venture, and concur in the remand of the cause for a new trial.